MOORE, J.
This is an appeal from a judgment maintaining a plea of no cause of action interposed to a petition which seeks the partition, licitation, of real property.
The petition alleges “that at a sale made by the City of New Orleans on the. 13th day of May, 1904, plaintiff acquired eight feet of the following described property: Two certain lots of ground and improvements thereon situated in the Sixth District of the City of New Orleans, designated as lots Nos. 5 and 6 in square No. 211, bounded by Constance, Amelia, Magazine, and Antonine streets, and measuring together 66 feet front on Constance street by 125 feet in depth,”
Whether the “eight feet” which the plaintiff alleges he acquired “at a sale made by the City of New Orleans” are eight feet, and, if so, on which of the four sides of the “two certain lots of ground” in which they are supposed to be located, they run, and the depth thereof; or whether the eight feet “are in superfices” and, if so, whereabouts located, no information is vouchsafed by the petition.
But more than this; it is alleged that these “eight feet,” whereever they may be located, are owned in indivisión by the plaintiff and the defendant or even that the latter' claims or pretends to be a joint owner thereof.
There is an averment in the petition to the effect that because the entire two lots have “a total frontage of 66 feet,” therefore petitioner’s ownership of “eight feet” of the described property makes him: “the absolute owner of eight sixty-sixths (8-66) of said property;” and that as the defendant appears to be the owner of the remaining fifty-eight sixty-sixths (58-66) of said property;” the plaintiff and defendant are there joint owners in indivisión of the lots of ground and a partition thereof may be decreed.
This contention, and it is the sole one that is made, or can be made, to sustain plaintiff’s pretentions of joint ownership, is too trivial to merit a moment’s consideration.
*282April 2, 1906.
Rehearing refused April 20, 1906.
Writ refused May 22, 1906.
The plea of no cause of action was properly maintained and the judgment appealed from is affirmed.